Citation Nr: 1627266	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-21 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Whether there is clear and unmistakable error (CUE) in the July 1988 rating decision that denied service connection for low back disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for low back disability and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her April 2016 videoconference hearing, the Veteran withdrew on the record the motion for revision based on CUE in a July 1988 rating decision that denied service connection for low back disability.

2.  The claim for service connection for low back disability was denied in July 1988 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant, and relate to an unestablished fact necessary to reopen the claim.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the motion for revision based on CUE in a July 1988 rating decision that denied service connection for low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Motion for Revision Based on CUE

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his/her authorized representative.  Id.

In May 2012 correspondence, the Veteran raised the matter of CUE in the July 1988 rating decision that denied service connection for low back disability and sought revision of that decision based on CUE.  Thereafter, at her April 2016 videoconference hearing, the Veteran withdrew on the record the motion for revision based on CUE (i.e. the CUE claim).  See Transcript (April 2016).  Therefore, the Board finds that the Veteran has withdrawn the matter from this appeal.  See 38 C.F.R. § 20.204(b).

Accordingly, as the Board does not have jurisdiction over a withdrawn claim, the motion is dismissed.

II.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2015).

III.  Petition to Reopen a Previously Denied Claim

Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Facts & Analysis

STRs include service enlistment examination dated in August 1985, which shows a no history of recurrent back pain and normal clinical evaluation of the spine.  A Medical Board Report shows that the Veteran was evaluated in the Orthopedic Clinic at Camp Lejeune in July 1987 for low back pain with a history of low back pain since September 1986.  X-ray evaluation showed scoliosis of the thoracolumbar spine.  The final diagnosis was "back pain, mechanical, EPTS [existed prior to service]."  The Veteran acknowledged in writing the Medical Board findings and indicated that she did not desire to submit a statement of rebuttal.

VA received in November 1987 an application for VA disability compensation due to disorder of the "lower back."  The Veteran reported that she had treatment in September 1986 at the Camp Lejeune Naval Hospital.  See VA Form 21-526e (November 1987).   Report of VA examination dated in May 1988 reflects complaints that "Back hurts all the time."  The examiner stated that "This lady has a history of low back pain and was given a diagnosis of LS strain, although no records accompany her."  The diagnosis was history of low back pain, no evidence of radiculopathy.  In a July 1988 rating decision, the RO denied the claim for service connection for low back disorder.  The RO notified the Veteran of that decision and no appeal was filed.

VA received a claim to for service for the low back claim in June 1992.  See VA Form 21-526 (June 1992).  The RO notified the Veteran that the claim had been previously denied and she had been notified of such in a July 1988 notice letter.  No further correspondence was received in this matter until August 2011 when the Veteran requested the VA reopen "my claim for increase evaluation for my service connected back condition."  See VA From 21-4138 (August 2011).

Evidentiary submissions received since the June 1988 rating decision include an x-ray study dated in November 2010, which shows no significant degenerative changes; there were no findings for scoliosis shown.  Also, the evidence includes the Veteran's sworn testimony from her April 2016 Board hearing.  At that time, the Veteran testified that she never had any back problems prior to service and that her current back disability was either caused or aggravated by her period of service.  At the requested of the undersigned VLJ, the Veteran obtained medical evidence in support of her claim.  Specifically, following the hearing, she submitted a "Disability Benefits Questionnaire" on the Spine (DBQ) prepared by a private chiropractor.  The DBQ dated in May 2016 reflects diagnoses for mechanical back pain syndrome, lumbosacral sprain/strain, degenerative disc disease, and radiculopathy.  In a separate statement dated in May 2016, the chiropractor reported that the Veteran's "Pain/Lumber Degeneration" was more likely than not related to (greater than 50%) to mechanical low back pain/chronic low back pain which occurred while the Veteran was on active duty.  His rationale was that the Veteran's had sought/obtained medical care in service and because the condition "could have been caused by" stressing of the spine from in-service activities, which caused the condition to worsen over time.

Having carefully reviewed the evidence, the Board finds that the recently submitted nexus-type evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for low back disability is granted.



ORDER

The petition to reopen the claim for service connection for low back disability is granted.


REMAND

Having determined that new and material evidence has been submitted to reopen the claim for low back disability, the Board finds that additional development is warranted.  38 C.F.R. § 3.159.  Although the evidence establishes the existence of a current disability, the medical evidence linking the low back disability to service lacks a complete rationale.  In this regard, the Board finds that the medical opinion does not contain a reasoned medical explanation linking the Veteran's current disorder to service, nor does it address the presence of scoliosis shown in service.  But rather the medical opinion appears predicated on some speculation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is noted that, while congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes, a disability that is superimposed upon a congenital defect may be service connected as well as a congenital (developmental or familial) disease.  See 38 C.F.R. §§ 3.303, 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990).  Here, the record shows x-ray findings for scoliosis in service and current findings for other abnormal low back pathology.  In this regard, it is unclear whether a superimposed injury occurred here or whether the condition was permanently aggravated beyond its natural history by military service.  Curiously, a November 2010 x-ray study did not identify the presence of scoliosis.

The Board finds that further evidentiary development is required before the Board may decide whether any currently shown abnormal low back pathology is related to service to include whether any preexisting condition was aggravated by service.  When no pre-existing disorder is noted upon entry into service, as is here, the veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also, 38 C.F.R. § 3.304.  As indicated above, scoliosis is noted in service but not on the service entrance examination.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993) (noting the difference between defect and disease).

Accordingly, in view the relevant law and facts of this case, the claim is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all treatment providers for her spine since service and the AOJ should obtain all outstanding pertinent medical records to include any treatment records (not copies of the DBQ prepared for the Veteran) from C. Jordan, D.C.

2.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether any currently shown low back disability is etiologically related to service, to include whether it is proximately due to disease or injury incurred in service, or whether any preexisting low back disorder shown in service was aggravated (permanently worsened) beyond normal progression by service.  The claims folder must be reviewed.  The VA physician should address the following questions:

(a) Does the Veteran have a current low back disorder, to include scoliosis?  

(b) As to each disorder found, indicate which, if any, constitute a congenital disease, a congenital defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

(c) If the examiner determines that any back disorder is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

(d) If the examiner determines that the Veteran's back disorder is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

(e) For any other back disability that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  Then, the AOJ should review the medical opinion to ensure that the Board's questions are answered and that all conclusions are supported by an adequate supporting rationale, or return for such.

4.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


